WHITING, J.
This is an appeal from- an order overruling a demurrer to one count in, a complaint. The cause of action sought to be alleged In' such count was one on an official bond. The bond was not effective until May 9, 1910. The official wrongdoing was alleged to have occurred during a period commencing' May 6, 1910. There is nothing to show but what the entire cause of action — so far as the pleading shows any actionable wrong— occurred prior to May 9, 1910. The demurrer should have been sustained. Adams Co. v. Western Surety Co., 35 S. D. 194, 154 N. W. 890.
The order appealed from is reversed.